        
Exhibit 10.2

OMNIBUS AMENDMENT NO. 5
TO COMBINED CREDIT AGREEMENTS
THIS OMNIBUS AMENDMENT NO. 5 TO COMBINED CREDIT AGREEMENTS (this “Amendment”),
dated as of June 21, 2013, is among QUICKSILVER RESOURCES INC., (the “U.S.
Borrower”), QUICKSILVER RESOURCES CANADA INC., (the “Canadian Borrower”)
(collectively, the “Combined Borrowers”), JPMORGAN CHASE BANK, N.A., as global
administrative agent (in such capacity, the “Global Administrative Agent”),
JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as Canadian administrative agent (in
such capacity, the “Canadian Administrative Agent” and, together with the Global
Administrative Agent, the “Administrative Agents”), and each of the U.S. Lenders
and Canadian Lenders party hereto.


R E C I T A L S
A.    The U.S. Borrower, the Global Administrative Agent and the various
financial institutions party thereto as Agents or Lenders (the “U.S. Lenders”)
entered into that certain Amended and Restated Credit Agreement dated as of
December 22, 2011 (as amended by Omnibus Amendment No. 1 dated as of May 23,
2012, Omnibus Amendment No. 2 dated as of August 6, 2012, Omnibus Amendment No.
3 dated as of October 5, 2012, and Omnibus Amendment No. 4 dated as of April 30,
2013, and as amended, supplemented or modified, the “U.S. Credit Agreement”).
B.    Quicksilver Resources Inc., as parent, the Canadian Borrower, the Canadian
Administrative Agent, the Global Administrative Agent, and the various financial
institutions party thereto as agents or lenders (the “Canadian Lenders”) entered
into that certain Amended and Restated Credit Agreement dated as of December 22,
2011 (as amended by Omnibus Amendment No. 1 dated as of May 23, 2012, Omnibus
Amendment No. 2 dated as of August 6, 2012, Omnibus Amendment No. 3 dated as of
October 5, 2012, and Omnibus Amendment No. 4 dated as of April 30, 2013, and as
amended, supplemented or modified, the “Canadian Credit Agreement”) (the U.S.
Credit Agreement and the Canadian Credit Agreement being collectively referred
to as the “Combined Credit Agreements”).
C.    The Combined Borrowers have requested that the Required Lenders and the
Required U.S. Lenders agree, and the Required Lenders and the Required U.S.
Lenders have agreed, to amend certain provisions of the Combined Credit
Agreements to, among other things, facilitate the incurrence of Permitted Second
Lien Debt.
D.    The U.S. Guarantors are party to that certain Guaranty Agreement dated as
of September 6, 2011 (as amended, supplemented or modified, the “U.S.
Guaranty”).
E.    The U.S. Guarantors and the Canadian Guarantors are party to that certain
Guaranty Agreement dated as of December 22, 2011 (as amended, supplemented or
modified, the “Canadian Guaranty” and, together with the U.S. Guaranty, the
“Guaranties”).




--------------------------------------------------------------------------------




F.    The U.S. Borrower and certain U.S. Guarantors are party to that certain
Pledge Agreement dated as of December 22, 2011 (as amended, supplemented or
modified, the “U.S. Pledge Agreement”).
G.    The Canadian Borrower and certain Canadian Guarantors are party to that
certain Pledge Agreement dated October 26, 2012 (as amended, supplemented or
modified, the “Canadian Pledge Agreement” and, together with the U.S. Pledge
Agreement, the “Pledge Agreements”; the Pledge Agreements and the Guaranties,
the “Specified Collateral Documents”).
H.     The U.S. Borrower is party to that certain Mortgage, Deed of Trust
Mortgage, Deed of Trust, Assignment of As-Extracted Collateral, Security
Agreement, Fixture Filing and Financing Statement dated as of September 6, 2011,
as amended by that First Amendment thereto dated December 22, 2011 and that
Second Amendment thereto dated as of the date hereof, which is attached hereto
as Exhibit B (the “Second Mortgage Amendment”).
I.    To comply with Section 8.13(f) of each Combined Credit Agreement and to
facilitate uniformity between the Specified Collateral Documents and certain
Second Lien Debt Documents, the Combined Borrowers are complying with a request
by the Global Administrative Agent to amend the Specified Collateral Documents
pursuant to this Amendment and to enter into the Second Mortgage Amendment.
J.    In accordance with the requirements of Section 9.02(u) of each Combined
Credit Agreement and in connection with the expected incurrence of Permitted
Second Lien Debt on the date hereof, the U.S. Borrower, certain U.S. Guarantors,
the Global Administrative Agent, as representative for the Secured Parties,
Credit Suisse AG, Cayman Islands Branch, as representative for the initial
holders of such expected Permitted Second Lien Debt, and The Bank of New York
Mellon Trust Company N.A., as trustee under a Second Lien Debt Agreement and
agent for the holders of such expected Permitted Second Lien Debt, have agreed
to enter into a Second Lien Intercreditor Agreement substantially in the form of
Exhibit C attached hereto on the date hereof.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
Section 1.Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given to such term in the U.S. Credit Agreement,
as amended by this Amendment. Unless otherwise indicated, all section references
in this Amendment refer to applicable section of the Combined Credit Agreements.
Section 2.    Amendments to Combined Credit Agreements.
2.1    Amendments to Table of Contents. Page (iv) of the table of contents of
each of the Combined Credit Agreements is amended to add Schedule 1.01 attached
hereto as Exhibit A.
2.2    Amendments to Section 1.02—Certain Defined Terms.

2



--------------------------------------------------------------------------------




(a)    The following definitions are hereby added where alphabetically
appropriate to each of the Combined Credit Agreements:
““Fifth Omnibus Amendment” means that certain Omnibus Amendment No. 5 To
Combined Credit Agreements, dated as of June 21, 2013, among Quicksilver
Resources Inc., Quicksilver Resources Canada Inc., the Global Administrative
Agent and the other parties party thereto.
“Specified Second Lien Transaction Costs” means the “Transaction Costs” (as
defined in the Second Lien Debt Documents on the date hereof) that are related
to the initial incurrence of Permitted Second Lien Debt.”
(b)    The definition of “Cash Interest Expense” in the:
(i) U.S. Credit Agreement is hereby amended to read as follows:
““Cash Interest Expense” means, with respect to the Borrower and the
Consolidated Restricted Subsidiaries on a consolidated basis for any period,
Interest Expense for such period, less the sum of (a) pay-in-kind Interest
Expense or other non-cash Interest Expense (including as a result of the effects
of purchase accounting), (b) to the extent included in Interest Expense, the
amortization of any financing fees paid by, or on behalf of, the Borrower or any
Consolidated Restricted Subsidiary, including such fees paid in connection with
the Transactions, (c) the amortization of debt discounts, if any, or fees and
deferred gains or losses with respect to Swap Agreements in respect of interest
rates, (d) interest income of the Borrower and the Consolidated Restricted
Subsidiaries actually received in cash for such period, (e) any charges related
to any premium or penalty paid, write off of deferred financing costs or other
financial recapitalization charges in connection with redeeming or retiring any
indebtedness prior to its stated maturity, (f) to the extent included in
Interest Expense, any interest paid on property and income tax payments,
litigation settlements or any other obligation that does not constitute Debt and
(g) interest expense capitalized during such period; provided that (i) Cash
Interest Expense shall exclude any (x) one-time financing fees paid in
connection with the Transactions or any amendment of this Agreement or the
Canadian Credit Agreement and (y) one-time consent or similar fees paid to
holders of the Existing Debt in connection with the refinancing of the Existing
Subordinated Notes in an amount not to exceed $15,000,000 in the aggregate, (ii)
if the Borrower or any Consolidated Restricted Subsidiary shall have Redeemed,
incurred, replaced or repriced any Existing Debt, Permitted Second Lien Debt or
Permitted Additional Debt during such period, Cash Interest Expense shall be
subject to pro forma adjustments for such Redemption, incurrence, replacement or
repricing as if such Redemption, incurrence, replacement or repricing had
occurred on the first day of such period in a manner satisfactory to the Global
Administrative Agent and (iii) with respect to the repayment of the Loans
occurring substantially concurrently with the consummation of the Barnett Shale
Joint Venture, Cash Interest Expense shall be subject to pro forma adjustment
for such repayment, with the amount of such repayment being deemed to be no
greater

3



--------------------------------------------------------------------------------




than $155,000,000 for purposes of such adjustment, as if such repayment had
occurred on the first day of such period in a manner satisfactory to the Global
Administrative Agent.”
(ii) Canadian Credit Agreement is hereby amended to read as follows:
““Cash Interest Expense” means, with respect to the Parent and the Consolidated
Restricted Subsidiaries on a consolidated basis for any period, Interest Expense
for such period, less the sum of (a) pay-in-kind Interest Expense or other
non-cash Interest Expense (including as a result of the effects of purchase
accounting), (b) to the extent included in Interest Expense, the amortization of
any financing fees paid by, or on behalf of, the Parent or any Consolidated
Restricted Subsidiary, including such fees paid in connection with the
Transactions, (c) the amortization of debt discounts, if any, or fees and
deferred gains or losses with respect to Swap Agreements in respect of interest
rates, (d) interest income of the Parent and the Consolidated Restricted
Subsidiaries actually received in cash for such period, (e) any charges related
to any premium or penalty paid, write off of deferred financing costs or other
financial recapitalization charges in connection with redeeming or retiring any
indebtedness prior to its stated maturity, (f) to the extent included in
Interest Expense, any interest paid on property and income tax payments,
litigation settlements or any other obligation that does not constitute Debt and
(g) interest expense capitalized during such period; provided that (i) Cash
Interest Expense shall exclude any (x) one-time financing fees paid in
connection with the Transactions or any amendment of this Agreement or the U.S.
Credit Agreement and (y) one-time consent or similar fees paid to holders of the
Existing Debt in connection with the refinancing of the Existing Subordinated
Notes in an amount not to exceed $15,000,000 in the aggregate, (ii) if the
Parent or any Consolidated Subsidiary shall have Redeemed, incurred, replaced or
repriced any Existing Debt, Permitted Second Lien Debt or Permitted Additional
Debt during such period, Cash Interest Expense shall be subject to pro forma
adjustments for such Redemption, incurrence, replacement or repricing as if such
Redemption, incurrence, replacement or repricing had occurred on the first day
of such period in a manner satisfactory to the Global Administrative Agent and
(iii) with respect to the repayment of the Loans occurring substantially
concurrently with the consummation of the Barnett Shale Joint Venture, Cash
Interest Expense shall be subject to pro forma adjustment for such repayment,
with the amount of such repayment being deemed to be no greater than
$155,000,000 for purposes of such adjustment, as if such repayment had occurred
on the first day of such period in a manner satisfactory to the Global
Administrative Agent.”
(c)    In the definition of “Consolidated Net Income” in each Combined Credit
Agreement:
(i)    Clause (d) is hereby amended to read as follows:



4



--------------------------------------------------------------------------------




“(d)    non-cash gains, losses or adjustments, including non-cash gains, losses
or adjustments under authoritative guidance from the FASB as a result of changes
in the fair market value of derivatives and any gains or losses attributable to
writeups or writedowns of assets, including ceiling test writedowns and
writedowns under authoritative guidance from the FASB as a result of accounting
for oil and gas activities, goodwill and other intangible assets, and property,
plant and equipment (for the avoidance of doubt, realized gains or losses will
be counted in Consolidated Net Income in the quarter that cash is actually
received or paid, including with respect to the Swap Restructuring which
occurred during the fiscal year ended December 31, 2012 (it being understood
that, notwithstanding anything to the contrary herein, (i) the parties intend
for gains resulting from such Swap Restructuring to be added to and losses
resulting from such Swap Restructuring to be deducted from, in each case,
Consolidated Net Income in the quarter that cash is actually received or paid in
respect thereof and not to count such gains or losses as non-cash gains or
losses, and (ii) the amount of such gains and losses, in each case, shall be the
amounts set forth in Schedule 1.01));”


(ii)    Clause (h) is hereby amended to read as follows:
“(h)    any fees and expenses incurred in connection with (i) the proposed
Barnett Shale Transaction in an aggregate amount not to exceed $9,000,000 (it
being understood that such transaction refers to the contemplated MLP
transaction in respect of the MLP Barnett Shale Assets and does not refer to the
Barnett Shale Joint Venture), (ii) the Second Omnibus Amendment, (iii) the
Fourth Omnibus Amendment and (iv) any strategic transactions in respect of the
Barnett Shale Joint Venture, asset dispositions or acquisitions or the
evaluation thereof or of other transactions, whether or not consummated, which,
in each case, are paid in the fiscal year ended December 31, 2013 and are in an
aggregate amount not to exceed $5,000,000;”
(iii)    Clause (k) is hereby amended to read as follows:
“(k)    severance, retirement, separation or other related expenses in an
aggregate amount not to exceed $10,500,000;”
(iv)    The following new sentence is hereby added at the end of the definition
of “Consolidated Net Income”:
“It is understood, for avoidance of doubt, that, with respect to determining
whether any cap on an amount that may be excluded from Consolidated Net Income
has been exceeded, the phrase ‘in an aggregate amount’ shall refer to amounts
excluded in respect of applicable events that occurred in such period and in any
prior periods (e.g., clause (k) permits any severance, retirement, separation or
other related expenses incurred during the term of this Agreement to be excluded
so long as the total amount of such expenses does not exceed $10,500,000).”
(d)    The definition of “Material Acquisition” in the:
(i) U.S. Credit Agreement is hereby amended to read as follows:

5



--------------------------------------------------------------------------------




““Material Acquisition” means the acquisition of the Equity Interests of a
Person or the acquisition of assets from a Person, in each case for
consideration of at least $25,000,000; provided that if Borrower or its
Restricted Subsidiaries exercises Borrower’s right to pay the “Full Completion”
difference pursuant to and as defined in that certain agreement dated March 19,
2012 by and between Borrower and Eni Petroleum US LLC causing Borrower’s
interest in the wells subject to that agreement to revert to Borrower, then such
reversion shall be treated as a Material Acquisition regardless of the
consideration paid for purposes of determining whether EBITDAX shall be subject
to pro forma adjustment for such acquisition.”
(i) Canadian Credit Agreement is hereby amended to read as follows:
““Material Acquisition” means the acquisition of the Equity Interests of a
Person or the acquisition of assets from a Person, in each case for
consideration of at least $25,000,000; provided that if the Parent or its
Restricted Subsidiaries exercises Parent’s right to pay the “Full Completion”
difference pursuant to and as defined in that certain agreement dated March 19,
2012 by and between Parent and Eni Petroleum US LLC causing Parent’s interest in
the wells subject to that agreement to revert to Parent, then such reversion
shall be treated as a Material Acquisition regardless of the consideration paid
for purposes of determining whether EBITDAX shall be subject to pro forma
adjustment for such acquisition.”
(e)    The definition of “EBITDAX” in the each of the Combined Credit Agreement
is hereby amended to add the following sentence to the end of such definition:
“For avoidance of doubt, no expense or charge shall be added back to
Consolidated Net Income for purposes of determining EBITDAX to the extent such
expense or charge has been already excluded for purposes of determining
Consolidated Net Income”.
(f)     To reflect the incurrence of Permitted Second Lien Debt, the definition
of “Permitted Liens” in the:
(i) U.S. Credit Agreement is hereby amended to read as follows:
““Permitted Liens” means with respect to (a) any Oil and Gas Property of the
Borrower or any Restricted Subsidiary of the types described in clauses (a),
(b), (c), (e) and (f) of the definition of “Oil and Gas Properties” evaluated in
the Reserve Reports used in the most recent determination of the Global
Borrowing Base, the Liens permitted under clauses (a), (b), (c), (g), (h), (j)
and (n) of Section 9.03, (b) any Equity Interests issued by any Restricted
Subsidiary, Liens of the type described in clause (a) of the definition of
“Excepted Liens” or clause (n) of Section 9.03 and (c) all property and assets
(other than those referred to in the foregoing clauses (a) and (b)), Liens of
the type listed under Section 9.03.”
(ii) Canadian Credit Agreement is hereby amended to read as follows:
““Permitted Liens” means with respect to (a) any Oil and Gas Property of the
Parent or any Restricted Subsidiary of the types described in clauses (a), (b),
(c), (e) and (f) of the

6



--------------------------------------------------------------------------------




definition of “Oil and Gas Properties” evaluated in the Reserve Reports used in
the most recent determination of the Global Borrowing Base, the Liens permitted
under clauses (a), (b), (c), (g), (h), (j) and (n) of Section 9.03, (b) any
Equity Interests issued by any Restricted Subsidiary, Liens of the type
described in clause (a) of the definition of “Excepted Liens” or clause (n) of
Section 9.03 and (c) all property and assets (other than those referred to in
the foregoing clauses (a) and (b)), Liens of the type listed under Section
9.03.”
(g)    The definition of “Secured Parties” in
(i) U.S. Credit Agreement is hereby amended to read:
““Secured Parties” means the Agents, the Lenders, the Bank Product Providers,
Secured Swap Providers and any Issuing Bank.”
(ii) Canadian Credit Agreement is hereby amended to read:
““Secured Parties” means the Agents, the Lenders, the Bank Product Providers,
Secured Swap Providers and any Issuing Bank.”
2.3    Amendment to Section 6.02—Each Credit Event.
(a)    Section 6.02 of the U.S. Credit Agreement is hereby amended by adding the
following words to the end of Section 6.02(a) before the period:
“ and no Secured Indebtedness or Canadian Secured Indebtedness will fail to
constitute “Senior Obligations” (as defined in the Second Lien Intercreditor
Agreement attached to the Fifth Omnibus Amendment as Exhibit C).”
(b)    Section 6.02 of the Canadian Credit Agreement is hereby amended by adding
the following words to the end of Section 6.02(a) before the period:
“ and no Secured Indebtedness or U.S. Secured Indebtedness will fail to
constitute “Senior Obligations” (as defined in the Second Lien Intercreditor
Agreement attached to the Fifth Omnibus Amendment as Exhibit C).”
2.4    Amendment to Section 8.01(h) —Other Requested Information.
(a)    The parenthetical in Section 8.01(h) of the U.S. Credit Agreement is
hereby amended to read:
“(including, without limitation, (i) any Canadian Pension Plan, Plan or
Multiemployer Plan and any reports or other information required to be filed
under ERISA and (ii) the “Cap Amount” and the Borrower or any Restricted
Subsidiary’s incurrence or issuance of Debt, if any, secured by a “Prior Lien”
or the existence of such Debt (for purposes of this parenthetical, each quoted
term has the meaning ascribed to it in the Second Lien Intercreditor Agreement
attached as Exhibit C to the Fifth Omnibus Amendment))”



7



--------------------------------------------------------------------------------




(b)    The parenthetical in Section 8.01(h) of the Canadian Credit Agreement is
hereby amended to read:
“(including, without limitation, (i) any Canadian Pension Plan, Plan or
Multiemployer Plan and any reports or other information required to be filed
under ERISA and (ii) the “Cap Amount” and the Parent or any Restricted
Subsidiary’s incurrence or issuance of Debt, if any, secured by a “Prior Lien”
or the existence of such Debt (for purposes of this parenthetical, each quoted
term has the meaning ascribed to it in the Second Lien Intercreditor Agreement
attached as Exhibit C to the Fifth Omnibus Amendment))”


2.5    Amendment to Section 8.13(c)—Additional Guarantors.
(a)    Section 8.13(c)(ii)(A) of the U.S. Credit Agreement is hereby amended to
add the words “and other Person who executes the Guaranty Agreement to guarantee
payment of the Secured Indebtedness” before the “;”.
(b)    Section 8.13(c)(i) of the Canadian Credit Agreement is hereby amended to
add the words “and other Person who executes the U.S. Guaranty Agreement to
guarantee payment the U.S. Secured Indebtedness” before the “;”.
2.6    Amendments to Section 9.02—Debt.
(a)    Section 9.02(u) of the U.S. Credit Agreement is hereby amended to read:
“(u)    Debt under the Second Lien Debt Documents incurred by the Borrower and
any Guarantees thereof by a Guarantor (including any Persons becoming Guarantors
simultaneously with the incurrence of such Debt), the principal amount of which
Debt does not exceed the lesser of (x) $825,000,000 and (y) the initial
principal amount of Permitted Second Lien Debt incurred under this Section
9.02(u) (it being understood that such initial incurrence may be in the form of
loans, notes or a combination thereof incurred substantially concurrently);
provided that (i) immediately before, and after giving effect to, the incurrence
of any such Debt (and any concurrent repayment of Debt with the proceeds of such
incurrence), no Default exists or would exist, and along with clauses (ii)
through (vii) below, as certified by a Financial Officer of the Borrower to the
Global Administrative Agent, (ii) such Debt shall not have terms that are
materially more restrictive than the terms of the Loan Documents (it being
understood that (x) in no event shall the Permitted Second Lien Debt contain a
financial maintenance covenant and (y) the terms of the Second Lien Debt
Documents for such Permitted Second Lien Debt as disclosed to the Global
Administrative Agent prior to the date hereof, are not materially more
restrictive than the terms of the Loan Documents for purposes of this clause
(ii)), (iii) such Debt does not have any scheduled amortization of principal
prior to the Maturity Date, (iv) such Debt does not have mandatory prepayment
provisions (other than (A) a provision whereby the Borrower will offer to
repurchase the Permitted Second Lien Debt upon a change of control (as defined
therein) subject to the conditions to making such repurchase set forth in
Section 9.05(a) being satisfied, (B) a provision requiring the Borrower to repay
the initial incurrence of Permitted Second Lien Debt using any proceeds thereof
that were not used to Redeem Existing Debt

8



--------------------------------------------------------------------------------




or pay Specified Second Lien Transaction Costs, in each case, within ninety (90)
days of the closing date thereof and (C) provisions with respect to asset sales
or casualty events that satisfy clause (vi) below) that would result in such
Debt being repaid prior to the Secured Indebtedness or Canadian Secured
Indebtedness, (v) such Debt has a maturity no earlier than ninety-one (91) days
after the Maturity Date, (vi) such Debt does not prohibit prior repayment of
Loans or the Canadian Loans, (vii) such Debt shall be at all times subject to a
Second Lien Intercreditor Agreement and the Secured Indebtedness and Canadian
Secured Indebtedness shall be secured on a senior priority basis to such Debt,
(viii) immediately before, and after giving effect to, the incurrence of any
such Debt (and any concurrent repayment of Debt with the proceeds of such
incurrence), the Borrower and the Guarantors are solvent (as determined (A)
conclusively by reference to a certificate of a Financial Officer delivered in
connection with the incurrence of such Permitted Second Lien Debt, if such a
certificate is delivered in connection with the incurrence of such Permitted
Second Lien Debt or (B) conclusively by a certificate of a Financial Officer to
the Global Administrative Agent certifying solvency in accordance with the
requirements set forth in Section 7.18, if a solvency certificate is not
delivered in connection with the incurrence of such Permitted Second Lien Debt)
and (ix) the Global Administrative Agent shall have received (A) final drafts of
a Second Lien Debt Agreement (and any other Second Lien Debt Documents
reasonably requested by the Global Administrative Agent) two (2) Business Days
prior to the incurrence of such Permitted Second Lien Debt, (B) executed copies
of such Second Lien Debt Agreement upon the incurrence of such Debt and (C)
promptly upon subsequent reasonable request by the Global Administrative Agent,
any Second Lien Debt Documents;
provided further that on the later of (x) July 1, 2013 or (y) the forty-fifth
(45th) day after the closing date of the initial Second Lien Debt Agreement
(such date, the “Adjustment Date”), (A) the Global Borrowing Base and U.S.
Borrowing Base then in effect on the Adjustment Date shall be automatically
reduced by an amount equal to the product of (1)(x) the stated principal amount
of such Permitted Second Lien Debt minus (y) the sum of (I) any portion of
proceeds thereof used to refinance or redeem Existing Debt and (II) the amount
of any prepayment premiums or penalties paid in connection with such refinancing
of Existing Debt and any fees (including original issue discount), costs and
expenses paid in respect of such refinancing or the incurrence of such Permitted
Second Lien Debt, not to exceed $90,000,000 in the aggregate for this clause
(II) multiplied by (2) 0.25, and (B) the Global Borrowing Base and U.S.
Borrowing Base as so reduced shall become the new Global Borrowing Base and U.S.
Borrowing Base applicable to the Borrower, the Global Administrative Agent, the
Issuing Bank and the Lenders until the next redetermination or modification
thereof hereunder. For purposes of this Section 9.02(u), the “stated principal
amount” shall mean the stated face amount of such Debt without giving effect to
any original issue discount.”
(b)    Section 9.02(u) of the Canadian Credit Agreement is hereby amended to
read:
“(u)    Debt under the Second Lien Debt Documents incurred by the Parent and any
Guarantees thereof by a Guarantor (including any Persons becoming Guarantors
simultaneously with the incurrence of such Debt), the principal amount of which
Debt does

9



--------------------------------------------------------------------------------




not exceed the lesser of (x) $825,000,000 and (y) the initial principal amount
of Permitted Second Lien Debt incurred under this Section 9.02(u) (it being
understood that such initial incurrence may be in the form of loans, notes or a
combination thereof incurred substantially concurrently); provided that (i)
immediately before, and after giving effect to, the incurrence of any such Debt
(and any concurrent repayment of Debt with the proceeds of such incurrence), no
Default exists or would exist, and along with clauses (ii) through (vii) below,
as certified by a Financial Officer of the Parent to the Global Administrative
Agent, (ii) such Debt shall not have terms that are materially more restrictive
than the terms of the Loan Documents (it being understood that (x) in no event
shall the Permitted Second Lien Debt contain a financial maintenance covenant
and (y) the terms of the Second Lien Debt Documents for such Permitted Second
Lien Debt as disclosed to the Global Administrative Agent prior to the date
hereof are not materially more restrictive than the terms of the Loan Documents
for purposes of this clause (ii)), (iii) such Debt does not have any scheduled
amortization of principal prior to the Maturity Date, (iv) such Debt does not
have mandatory prepayment provisions (other than (A) a provision whereby the
Parent will offer to repurchase the Permitted Second Lien Debt upon a change of
control (as defined therein) subject to the conditions to making such repurchase
set forth in Section 9.05(a) being satisfied, (B) a provision requiring the
Borrower to repay the initial incurrence of Permitted Second Lien Debt using any
proceeds thereof that were not used to Redeem Existing Debt or pay Specified
Second Lien Transaction Costs, in each case, within ninety (90) days of the
closing date thereof and (C) provisions with respect to asset sales or casualty
events that satisfy clause (vi) below) that would result in such Debt being
repaid prior to the Secured Indebtedness or Canadian Secured Indebtedness, (v)
such Debt has a maturity no earlier than ninety-one (91) days after the Maturity
Date, (vi) such Debt does not prohibit prior repayment of U.S. Loans or the
Loans, (vii) such Debt shall be at all times subject to a Second Lien
Intercreditor Agreement and the U.S. Secured Indebtedness and Secured
Indebtedness shall be secured on a senior priority basis to such Debt, (viii)
immediately before, and after giving effect to, the incurrence of any such Debt
(and any concurrent repayment of Debt with the proceeds of such incurrence), the
Parent and the Guarantors are solvent (as determined (A) conclusively by
reference to a certificate of a Financial Officer delivered in connection with
the incurrence of such Permitted Second Lien Debt, if such a certificate is
delivered in connection with the incurrence of such Permitted Second Lien Debt
or (B) conclusively by a certificate of a Financial Officer to the Global
Administrative Agent certifying solvency in accordance with the requirements set
forth in Section 7.18, if a solvency certificate is not delivered in connection
with the incurrence of such Permitted Second Lien Debt) and (ix) the Global
Administrative Agent shall have received (A) final drafts of a Second Lien Debt
Agreement (and any other Second Lien Debt Documents reasonably requested by the
Global Administrative Agent) two (2) Business Days prior to the incurrence of
such Permitted Second Lien Debt, (B) executed copies of such Second Lien Debt
Agreement upon the incurrence of such Debt and (C) promptly upon subsequent
reasonable request by the Global Administrative Agent, any Second Lien Debt
Documents;
provided further that on the later of (x) July 1, 2013 or (y) the forty-fifth
(45th) day after the closing date of the initial Second Lien Debt Agreement
(such date, the “Adjustment Date”), (A) the Global Borrowing Base and U.S.
Borrowing Base then in effect on the

10



--------------------------------------------------------------------------------




Adjustment Date shall be automatically reduced by an amount equal to the product
of (1)(x) the stated principal amount of such Permitted Second Lien Debt minus
(y) the sum of (I) any portion of proceeds thereof used to refinance or redeem
Existing Debt and (II) the amount of any prepayment premiums or penalties paid
in connection with such refinancing of Existing Debt and any fees (including
original issue discount), costs and expenses paid in respect of such refinancing
or the incurrence of such Permitted Second Lien Debt, not to exceed $90,000,000
in the aggregate for this clause (II) multiplied by (2) 0.25, and (B) the Global
Borrowing Base and U.S. Borrowing Base as so reduced shall become the new Global
Borrowing Base and U.S. Borrowing Base applicable to the Parent, the Global
Administrative Agent, the Administrative Agent, the Issuing Bank and the Lenders
until the next redetermination or modification thereof hereunder. For purposes
of this Section 9.02(u), the “stated principal amount” shall mean the stated
face amount of such Debt without giving effect to any original issue discount.”


2.7    Amendments to Section 9.05—Repayment of Debt; Amendment of Indentures and
Second Lien Debt Agreement
(a)    Section 9.05(a)(III)(iii) of the U.S. Credit Agreement is hereby amended
to read:
“(iii)    Redeem Existing Debt, Permitted Additional Debt or Permitted Second
Lien Debt using the net cash proceeds from (A) the sale of assets permitted by
Section 9.10 and (B) the issuance of the Permitted Second Lien Debt if, in each
case, (1) no Default has occurred and is continuing at the time such Redemption
is made or would result from the making of such Redemption, (2) the Global
Borrowing Base Utilization Percentage, after giving effect to the making of such
Redemption, is less than 75% (it being understood that for purposes of this
clause (2) any amount of Combined LC Exposure that has been cash collateralized
in a manner satisfactory to each Issuing Bank and the Global Administrative
Agent shall be deemed not to constitute Combined Credit Exposure for purposes of
determining the Global Borrowing Base Utilization Percentage), (3) no Global
Borrowing Base Deficiency or U.S. Borrowing Base Deficiency has occurred and is
continuing at the time such Redemption is made and (4) after giving effect to
such Redemption, the Borrower is in pro forma compliance with Section 9.01; and”
(b)    Section 9.05(a)(III)(iii) of the Canadian Credit Agreement is hereby
amended to read:
“(iii)    Redeem Existing Debt, Permitted Additional Debt or Permitted Second
Lien Debt using the net cash proceeds from (A) the sale of assets permitted by
Section 9.10 and (B) the issuance of the Permitted Second Lien Debt if, in each
case, (1) no Default has occurred and is continuing at the time such Redemption
is made or would result from the making of such Redemption, (2) the Global
Borrowing Base Utilization Percentage, after giving effect to the making of such
Redemption, is less than 75% (it being understood that for purposes of this
clause (2) any amount of Combined LC Exposure that has been cash collateralized
in a manner satisfactory to each Issuing Bank and the Administrative Agent shall
be deemed not to constitute Combined Credit Exposure for purposes of determining
the Global

11



--------------------------------------------------------------------------------




Borrowing Base Utilization Percentage), (3) no Global Borrowing Base Deficiency
or U.S. Borrowing Base Deficiency has occurred and is continuing at the time
such Redemption is made and (4) after giving effect to such Redemption, the
Parent is in pro forma compliance with Section 9.01; and”
(c)    Section 9.05 of each Combined Credit Agreement is hereby amended by
adding the following new Section 9.05(a)(III)(iv):
“(iv)    Redeem the initial incurrence of Permitted Second Lien Debt (it being
understood that such initial incurrence may be in the form of loans, notes or a
combination thereof incurred substantially concurrently) using the net cash
proceeds from the issuance of such Permitted Second Lien Debt to the extent such
proceeds are not used to Redeem Existing Debt or pay Specified Second Lien
Transaction Costs, in each case, within ninety (90) days of the closing date of
such Permitted Second Lien Debt.”


(d)    The proviso in clause (ii) of Section 9.05(b) of each of the Combined
Credit Agreements is hereby amended to add the words “contemporaneous or future”
immediately prior to the words “refinancing of the Existing Subordinated Notes”.
(e)    Section 9.05(c) of the U.S. Credit Agreement is hereby amended to read:
“(c)    if the Borrower or any Restricted Subsidiary issues any Debt that is
subordinated in right of payment to the Secured Indebtedness or the Canadian
Secured Indebtedness, as applicable, designate any other Debt (other than the
Secured Indebtedness, the Canadian Secured Indebtedness, the Existing Debt, any
Permitted Additional Debt and any Permitted Second Lien Debt) as “designated
senior indebtedness” or “designated guarantor senior indebtedness” or gives any
such other Debt any other similar designation for the purposes of any instrument
under which that subordinated Debt is issued.”


(f)    Section 9.05(c) of the Canadian Credit Agreement is hereby amended to
read:
“(c)    if the Parent or any Restricted Subsidiary issues any Debt that is
subordinated in right of payment to the Secured Indebtedness or the U.S. Secured
Indebtedness, as applicable, designate any other Debt (other than the Secured
Indebtedness, the U.S. Secured Indebtedness, the Existing Debt, any Permitted
Additional Debt and any Permitted Second Lien Debt) as “designated senior
indebtedness” or “designated guarantor senior indebtedness” or give any such
other Debt any other similar designation for the purposes of any instrument
under which that subordinated Debt is issued.”


2.8    Amendment to Article 11—The Agents. Article 11 of each Combined Credit
Agreement is hereby amended by adding the following new Section 11.12:
“Second Lien Intercreditor Agreement. Each Lender (and each Person that becomes
a Lender hereunder pursuant to Section 12.04) hereby authorizes and directs the
Global Administrative Agent to (a)(i) enter into a Second Lien Intercreditor
Agreement on behalf of such Lender and (ii) amend the Security Instruments to
reflect the existence of any

12



--------------------------------------------------------------------------------




Permitted Second Lien Debt (including making any change thereto in order to
ensure compliance with Section 8.13(f)) and (b) agrees that Global
Administrative Agent may take such actions on its behalf as is contemplated by
the terms of such Second Lien Intercreditor Agreement.”
2.9    Amendment to Section 12.03—Expenses.
(a)    Clause (i) of Section 12.03(a) of each Combined Credit Agreement is
hereby amended by replacing the words “and the other Loan Documents” with the
words “, the other Loan Documents and Second Lien Intercreditor Agreement”.
(b)    Clause (iv) of Section 12.03(a) of each Combined Credit Agreement is
hereby amended by replacing the words “or any other Loan Document” with the
words “, any other Loan Document or Second Lien Intercreditor Agreement”.
2.10    Typographical Amendment to Selected Section. Section 4.04 of the U.S.
Credit Agreement is hereby amended by deleting the words “Section 4.05” and
“Section 4.06” from the last sentence thereof.
Section 3.    Amendments to U.S. Guaranty and Canadian Guaranty.
3.1    The first sentence of Section 2 of each Guaranty is hereby amended by
inserting the phrase “and the other Loan Documents” immediately after the phrase
“set forth in the Credit Agreement”.
3.2    The first sentence of Section 7 of each of the U.S. Guaranty and Canadian
Guaranty is hereby amended to read:
“If all or any part of the Secured Indebtedness at any time is secured, each
Guarantor agrees that Administrative Agent and/or the Lenders may at any time
and from time to time, at their discretion and with or without valuable
consideration, allow substitution or withdrawal of collateral or other security
and release collateral or other security or compromise or settle any amount due
or owing under the Credit Agreement or amend or modify in whole or in part the
Credit Agreement or any Loan Document executed in connection with same, without,
in either case, impairing or diminishing the obligations of each Guarantor
hereunder.”


3.3    Section 18 of the U.S. Guaranty and Section 30 of the Canadian Guaranty
are hereby amended to insert the words “in each case,” immediately before the
word “segregated”.
3.4    Section 19(a) of the U.S. Guaranty and Section 31(a) of the Canadian
Guaranty are each hereby amended to update to telecopy number of the General
Counsel to be “817-665-5021”.
3.5    Section 22(a) of the U.S. Guaranty and Section 36(a) of the Canadian
Guaranty are each hereby amended to read:

13



--------------------------------------------------------------------------------




“(a)    At any time any Guarantor is sold or otherwise disposed of in a
transaction permitted under the Credit Agreement, then in accordance with the
terms of the Credit Agreement (including, without limitation, Section 8.13 and
9.10(d)) and receipt by the Administrative Agent of the evidence required by
Section 8.13(d) of the Credit Agreement in connection with any such release,
such Guarantor shall be released automatically from its obligations under this
Guaranty.”.
Section 4.    Amendments to Pledge Agreements.
4.1    Recital C of the U.S. Pledge Agreement is hereby amended to read:
“The Borrowers, the other Pledgors and/or one or more of the Borrower’s
Restricted Subsidiaries and Secured Swap Providers (as defined in each of the
Credit Agreements) (such secured swap providers, collectively, the “Secured Swap
Providers” and each, a “Secured Swap Provider”) have entered into, or may enter
into, Swap Agreements (collectively, the “Secured Swap Agreements” and each, a
“Secured Swap Agreement”).”
4.2    Recital B of the Canadian Pledge Agreement is hereby amended to read:
“The Borrower, the other Pledgors and/or one or more of the Canadian Credit
Parties and Secured Swap Providers have entered into, or may enter into, Swap
Agreements (collectively, the “Secured Swap Agreements” and each, a “Secured
Swap Agreement”).”
4.3    The following definition is hereby added where alphabetically appropriate
to each of the Pledge Agreements:
(a)    ““Equity Interests” means shares of capital stock, partnership interests,
membership interests, beneficial interests or other ownership interests, whether
voting or nonvoting, in, or interests in the income or profits of, a Person, and
any warrants, options or other rights entitling the holder thereof to purchase
or acquire any of the foregoing (other than, prior to the date of such
conversion, Debt that is convertible into any such Equity Interests).”
4.4    Section 4.04(a) of the U.S. Pledge Agreement and Section 4.03(a) of the
Canadian Pledge Agreement are hereby amended to delete the word “stock”
immediately after the phrase “shall receive any”.
4.5    Section 4.04(d) of the U.S. Pledge Agreement and Section 4.03(d) of the
Canadian Pledge Agreement are hereby amended to replace the word “occurrences”
with the word “occurrence” in the last sentence thereof.
4.6    Section 7.06(a) of the U.S. Pledge Agreement is hereby amended to read:
(a)    “All covenants, agreements, representations and warranties made by any
Pledgor herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Combined Loan
Document to which it is a party shall be considered to have been relied upon by
the Pledgee and the Combined Secured Parties and shall survive the execution and
delivery of this Agreement and the making of any Combined

14



--------------------------------------------------------------------------------




Loans and issuance of any Combined Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Pledgee or any Combined Secured Party may have had notice or knowledge
of any Default or Event of Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect until the Secured Obligations are Paid In Full In Cash. The provisions of
Section 7.03 shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Combined Loans, the expiration or termination of the Combined Letters of Credit
and the Combined Commitments or the termination of this Agreement, any other
Combined Loan Document or any provision hereof or thereof.”.
4.7    Section 7.06(a) of the Canadian Pledge Agreement is hereby amended to
read:
(b)    “All covenants, agreements, representations and warranties made by any
Pledgor herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document to
which it is a party shall be considered to have been relied upon by the Pledgee
and the Secured Parties and shall survive the execution and delivery of this
Agreement and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Pledgee or any Secured Party may have had notice or
knowledge of any Default or Event of Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect until the Secured Obligations are Paid In Full In Cash.
The provisions of Section 7.03 shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement, any other Loan
Document or any provision hereof or thereof.”.
Section 5.    Conditions Precedent.
5.1    This Amendment shall not become effective until the date on which each of
the following conditions is satisfied (the “Fifth Amendment Effective Date”):
(a)    The Global Administrative Agent shall have received from each of the
Combined Borrowers, the Guarantors, the Required Lenders, the Global
Administrative Agent and the Canadian Administrative Agent counterparts of this
Amendment signed on behalf of each such Person.
(b)    The Global Administrative Agent shall have received from each party duly
executed counterparts of the Second Lien Intercreditor Agreement on terms
reasonably satisfactory to the Global Administrative Agent.
(c)    The Global Administrative shall have received (i) reasonably satisfactory
evidence that the funding of the initial incurrence of the Permitted Second Lien
Debt (it being understood that such initial incurrence may be in the form of
loans, notes or a combination thereof incurred substantially concurrently) shall
have occurred or shall occur substantially concurrently

15



--------------------------------------------------------------------------------




with Fifth Amendment Effective Date, (ii) executed copies of all Second Lien
Debt Documents in respect of such Permitted Second Lien Debt and (iii) a
certificate satisfying the requirements of Section 9.02(u)(i) in respect of such
Permitted Second Lien Debt.
(d)    The Combined Borrowers shall have paid all amounts due and payable in
connection with this Amendment on or prior to the Fifth Amendment Effective
Date, including, to the extent invoiced at least one (1) Business Day prior to
such date, all documented out-of-pocket expenses required to be reimbursed or
paid by the Combined Borrowers under the Combined Credit Agreements.
Section 6.    Miscellaneous.
6.1    Confirmation. All of the terms and provisions of the Combined Credit
Agreements, as amended by this Amendment, are, and shall remain, in full force
and effect following the effectiveness of this Amendment.
6.2    Ratification and Affirmation; Representations and Warranties. Each
Combined Borrower hereby (a) acknowledges the terms of this Amendment; (b)
ratifies and affirms its obligations under, and acknowledges, renews and extends
its continued liability under, each Loan Document (as defined in the applicable
Combined Credit Agreement as used in this Section) to which it is a party and
agrees that each Loan Document to which it is a party remains in full force and
effect, except as expressly amended hereby, notwithstanding the amendments
contained herein; and (c) represents and warrants to the Lenders (as defined in
the applicable Combined Credit Agreement) that as of the date hereof, after
giving effect to the terms of this Amendment: (i) all of the representations and
warranties contained in each Loan Document to which it is a party are true and
correct in all material respects on and as of the Fifth Amendment Effective
Date, except that to the extent any such representations and warranties are (x)
expressly limited to an earlier date, in which case, on the Fifth Amendment
Effective Date such representations and warranties shall continue to be true and
correct as of such specified earlier date and (y) qualified by materiality, such
representations and warranties (as so qualified) shall continue to be true and
correct in all respects and (ii) no Default (as defined in the applicable
Combined Credit Agreement) has occurred and is continuing as of the Fifth
Amendment Effective Date. Each Guarantor (as defined in the applicable Combined
Credit Agreement) (i) acknowledges the terms of this Amendment and (ii) ratifies
and affirms (A) its respective obligations under the Loan Documents to which it
is a party (including its guarantee obligations under the applicable Guaranty
Agreement (as defined in the applicable Combined Credit Agreement) to which it
is a party as amended hereby), all of which shall continue in full force and
effect and (B) that the Liens created by the Loan Documents to which it is a
party are valid and continuing and secure the Secured Indebtedness or Canadian
Secured Indebtedness, as the case may be, in accordance with the terms thereof,
in each case, after giving effect to this Amendment. This Amendment is a Loan
Document.
6.3    Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart by facsimile or electronic mail
shall be effective as delivery of a manually executed counterpart hereof.

16



--------------------------------------------------------------------------------




6.4    Governing Law, Jurisdiction, etc. Sections 12.09 and 12.18 of the
Canadian Credit Agreement shall be incorporated herein mutatis mutandis as this
Amendment relates to the Canadian Credit Agreement and Sections 12.09 and 12.18
of the U.S. Credit Agreement shall be incorporated herein mutatis mutandis as
this Amendment relates to the U.S. Credit Agreement.
[SIGNATURES BEGIN NEXT PAGE]



17



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.


QUICKSILVER RESOURCES INC., a Delaware corporation 

 
By:
/s/ John C. Regan
 
Name: John C. Regan
Title: Senior Vice President – Chief Financial Officer and Chief Accounting
Officer






SIGNATURE PAGE TO OMNIBUS AMENDMENT NO. 5 TO
COMBINED CREDIT AGREEMENTS



--------------------------------------------------------------------------------






QUICKSILVER RESOURCES CANADA INC., an Alberta, Canada corporation
By:
/s/ John C. Regan    
Name: John C. Regan
Title: Senior Vice President – Chief Financial Officer


SIGNATURE PAGE TO OMNIBUS AMENDMENT NO. 5 TO
COMBINED CREDIT AGREEMENTS



--------------------------------------------------------------------------------






 
With respect to Sections 3, 4 and 6 hereof:


COWTOWN PIPELINE MANAGEMENT, INC., a Texas corporation 
 
 
 
By: /s/ John C. Regan  
Name: John C. Regan
        Title: Senior Vice President – Chief Financial Officer and Chief
Accounting Officer


 
 
 
COWTOWN PIPELINE FUNDING, INC., a Delaware corporation
 
 
 
By: /s/ John C. Regan  
Name: John C. Regan
        Title: Senior Vice President – Chief Financial Officer and Chief
Accounting Officer
      
 
COWTOWN GAS PROCESSING L.P., a Texas limited partnership


By: Cowtown Pipeline Management, Inc., its general partner
 
 
 
By: /s/ John C. Regan  
Name: John C. Regan
        Title: Senior Vice President – Chief Financial Officer and Chief
Accounting Officer of Cowtown Pipeline Management, Inc., Cowtown Gas Processing
L.P.’s general partner
 
 
 
COWTOWN PIPELINE L.P., a Texas limited partnership


By: Cowtown Pipeline Management, Inc., its general partner
 
 
 
By: /s/ John C. Regan  
Name: John C. Regan
        Title: Senior Vice President – Chief Financial Officer and Chief
Accounting Officer of Cowtown Pipeline Management, Inc., Cowtown Pipeline L.P.’s
general partner
 
 


SIGNATURE PAGE TO OMNIBUS AMENDMENT NO. 5 TO
COMBINED CREDIT AGREEMENTS



--------------------------------------------------------------------------------






 
BARNETT OPERATING LLC., a Delaware limited liability company


 
By: /s/ John C. Regan  
Name: John C. Regan
        Title: Senior Vice President – Chief Financial Officer and Chief
Accounting Officer










 
SILVER STREAM PIPELINE COMPANY LLC., a Delaware limited liability company
 
By: /s/ John C. Regan  
Name: John C. Regan
        Title: Senior Vice President – Chief Financial Officer and Chief
Accounting Officer
 
 
 
QPP HOLDINGS LLC, a Delaware limited liability company
 
By: /s/ John C. Regan  
Name: John C. Regan
        Title: Senior Vice President – Chief Financial Officer and Chief
Accounting Officer
 
 
 
QPP PARENT LLC, a Delaware limited liability company


By: Quicksilver Resources Inc., its sole member
 
 
 
By: /s/ John C. Regan  
Name: John C. Regan
        Title: Senior Vice President – Chief Financial Officer and Chief
Accounting Officer of Quicksilver Resources Inc., QPP Parent LLC’s sole member








SIGNATURE PAGE TO OMNIBUS AMENDMENT NO. 5 TO
COMBINED CREDIT AGREEMENTS



--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A., as a Lender under the U.S. Credit Agreement and as
Global Administrative Agent
By:
/s/ David Morris    
Name: David Morris
Title: Authorized Officer






SIGNATURE PAGE TO OMNIBUS AMENDMENT NO. 5 TO
COMBINED CREDIT AGREEMENTS



--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as a Lender under the Canadian Credit
Agreement and as Canadian Administrative Agent
By:
/s/ Deborah Booth    
Name: Deborah Booth
Title: Vice President






SIGNATURE PAGE TO OMNIBUS AMENDMENT NO. 5 TO
COMBINED CREDIT AGREEMENTS



--------------------------------------------------------------------------------






BANK OF AMERICA, N.A., as a Lender under the U.S. Credit Agreement
By:
/s/ Alia Qaddumi     
Name: Alia Qaddumi    
Title: Vice President    






SIGNATURE PAGE TO OMNIBUS AMENDMENT NO. 5 TO
COMBINED CREDIT AGREEMENTS



--------------------------------------------------------------------------------






BANK OF AMERICA, N.A., (by its Canada Branch) as a Lender under the Canadian
Credit Agreement
By:
/s/ Medina Sales de Andrade    
Name: Medina Sales de Andrade    
Title: Vice President    








SIGNATURE PAGE TO OMNIBUS AMENDMENT NO. 5 TO
COMBINED CREDIT AGREEMENTS



--------------------------------------------------------------------------------






BRANCH BANKING & TRUST COMPANY, as a Lender under the U.S. Credit Agreement and
the Canadian Credit Agreement
By:
/s/ Ryan K. Michael    
Name: Ryan K. Michael    
Title: Senior Vice President








SIGNATURE PAGE TO OMNIBUS AMENDMENT NO. 5 TO
COMBINED CREDIT AGREEMENTS



--------------------------------------------------------------------------------






CANADIAN IMPERIAL BANK OF COMMERCE, as a Lender under the Canadian Credit
Agreement
By:
/s/ Randy Geislinger        
Name: Randy Geislinger
Title: Executive Director

By:
/s/ Kevin McConnell        
Name: Kevin McConnell
Title: Executive Director








SIGNATURE PAGE TO OMNIBUS AMENDMENT NO. 5 TO
COMBINED CREDIT AGREEMENTS



--------------------------------------------------------------------------------






CIBC INC., as a Lender under the U.S. Credit Agreement
By:
/s/ Daria Mahoney    
Name: Daria Mahoney    
Title: Authorized Signatory

By:
/s/ Robert Casey    
Name: Robert Casey    
Title: Authorized Signatory    








SIGNATURE PAGE TO OMNIBUS AMENDMENT NO. 5 TO
COMBINED CREDIT AGREEMENTS



--------------------------------------------------------------------------------






CITIBANK, N.A., as a Lender under the U.S. Credit Agreement
By:
/s/ Phil Ballard        
Name:    Phil Ballard
Title:    Vice President






SIGNATURE PAGE TO OMNIBUS AMENDMENT NO. 5 TO
COMBINED CREDIT AGREEMENTS



--------------------------------------------------------------------------------






CITIBANK, N.A., CANADIAN BRANCH, as a Lender under the Canadian Credit Agreement
By:
/s/ Jonathan Cain    
Name: Jonathan Cain    
Title: Authorized Signatory    








SIGNATURE PAGE TO OMNIBUS AMENDMENT NO. 5 TO
COMBINED CREDIT AGREEMENTS



--------------------------------------------------------------------------------






COMERICA BANK, as a Lender under the U.S. Credit Agreement
By:
/s/ Ekaterina Evseev        
Name: Ekaterina Evseev
Title: Assistant Vice President






SIGNATURE PAGE TO OMNIBUS AMENDMENT NO. 5 TO
COMBINED CREDIT AGREEMENTS



--------------------------------------------------------------------------------






COMERICA BANK, CANADA BRANCH, as a Lender under the Canadian Credit Agreement
By:
/s/ Omer Ahmed        
Name: Omer Ahmed
Title: Portfolio Manager






SIGNATURE PAGE TO OMNIBUS AMENDMENT NO. 5 TO
COMBINED CREDIT AGREEMENTS



--------------------------------------------------------------------------------






COMPASS BANK, as a Lender under the U.S. Credit Agreement
By:
/s/ Umar Hassan        
Name: Umar Hassan
Title: Vice President






SIGNATURE PAGE TO OMNIBUS AMENDMENT NO. 5 TO
COMBINED CREDIT AGREEMENTS



--------------------------------------------------------------------------------






CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender under the U.S. Credit
Agreement and the Canadian Credit Agreement
By:
/s/ Mark Roche        
Name: Mark Roche
Title: Managing Director

By:
/s/ Michael Willis        
Name: Michael Willis
Title: Managing Director






SIGNATURE PAGE TO OMNIBUS AMENDMENT NO. 5 TO
COMBINED CREDIT AGREEMENTS



--------------------------------------------------------------------------------






CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender under the U.S. Credit
Agreement
By:
/s/ Nupur Kumar        
Name: Nupur Kumar
Title: Authorized Signatory

By:
/s/ Michael Spaight        
Name: Michael Spaight
Title: Authorized Signatory






SIGNATURE PAGE TO OMNIBUS AMENDMENT NO. 5 TO
COMBINED CREDIT AGREEMENTS



--------------------------------------------------------------------------------






CREDIT SUISSE AG, TORONTO BRANCH, as a Lender under the Canadian Credit
Agreement
By:
/s/ Alain Daoust    
Name: Alain Daoust
Title: Authorized signatory

By:
/s/ Chris Gage    
Name: Chris Gage
Title: Authorized signatory








SIGNATURE PAGE TO OMNIBUS AMENDMENT NO. 5 TO
COMBINED CREDIT AGREEMENTS



--------------------------------------------------------------------------------






DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Lender under the U.S. Credit
Agreement
By:
/s/ Marcus M. Tarkington        
Name: Marcus M. Tarkington
Title: Director

By:
/s/ Dusan Lazarov        
Name: Dusan Lazarov
Title: Director










SIGNATURE PAGE TO OMNIBUS AMENDMENT NO. 5 TO
COMBINED CREDIT AGREEMENTS



--------------------------------------------------------------------------------






EXPORT DEVELOPMENT CANADA, as a Lender under the U.S. Credit Agreement
By:
/s/ Trevor Mulligan        
Name: Trevor Mulligan
Title: Asset Manager

By:
/s/ Talal M. Kairouz        
Name: Talal M. Kairouz
Title: Senior Asset Manager






SIGNATURE PAGE TO OMNIBUS AMENDMENT NO. 5 TO
COMBINED CREDIT AGREEMENTS



--------------------------------------------------------------------------------






GOLDMAN SACHS BANK USA, as a Lender under the U.S. Credit Agreement
By:
/s/ Michelle Latzoni        
Name: Michelle Latzoni
Title: Authorized Signatory






SIGNATURE PAGE TO OMNIBUS AMENDMENT NO. 5 TO
COMBINED CREDIT AGREEMENTS



--------------------------------------------------------------------------------






KEYBANK, N.A., as a Lender under the U.S. Credit Agreement
By:
/s/ Chulley Bogle        
Name: Chulley Bogle
Title: Vice President








SIGNATURE PAGE TO OMNIBUS AMENDMENT NO. 5 TO
COMBINED CREDIT AGREEMENTS



--------------------------------------------------------------------------------






THE BANK OF NOVA SCOTIA, as a Lender under the U.S. Credit Agreement and the
Canadian Credit Agreement
By:    /s/ Terry Donovan        
Name:    Terry Donovan
Title: Managing Director





SIGNATURE PAGE TO OMNIBUS AMENDMENT NO. 5 TO
COMBINED CREDIT AGREEMENTS



--------------------------------------------------------------------------------






THE ROYAL BANK OF SCOTLAND plc, as a Lender under the U.S. Credit Agreement
By:
/s/ David W. Stack        
Name:    David W. Stack
Title:    Senior Vice President






SIGNATURE PAGE TO OMNIBUS AMENDMENT NO. 5 TO
COMBINED CREDIT AGREEMENTS



--------------------------------------------------------------------------------






THE ROYAL BANK OF SCOTLAND N.V., (CANADA) BRANCH, as a Lender under the Canadian
Credit Agreement
By:
/s/ David W. Stack        
Name:    David W. Stack
Title:    Authorized Signatory






SIGNATURE PAGE TO OMNIBUS AMENDMENT NO. 5 TO
COMBINED CREDIT AGREEMENTS



--------------------------------------------------------------------------------






TORONTO DOMINION (NEW YORK) LLC, as a Lender under the U.S. Credit Agreement
By:
/s/ Wallace Wong        
Name: Wallace Wong
Title: Authorized Signatory






SIGNATURE PAGE TO OMNIBUS AMENDMENT NO. 5 TO
COMBINED CREDIT AGREEMENTS



--------------------------------------------------------------------------------






THE TORONTO-DOMINION BANK, as a Lender under the Canadian Credit Agreement
By:
/s/ Wallace Wong    
Name: Wallace Wong
Title: Authorized Signatory










SIGNATURE PAGE TO OMNIBUS AMENDMENT NO. 5 TO
COMBINED CREDIT AGREEMENTS



--------------------------------------------------------------------------------






UBS LOAN FINANCE LLC, as a Lender under the U.S. Credit Agreement
By:
/s/ Lana Gifas        
Name: Lana Gifas
Title: Director

By:
/s/ David Urban        
Name: David Urban
Title: Associate Director






SIGNATURE PAGE TO OMNIBUS AMENDMENT NO. 5 TO
COMBINED CREDIT AGREEMENTS



--------------------------------------------------------------------------------






UBS AG CANADA BRANCH, as a Lender under the Canadian Credit Agreement
By:
/s/ Lana Gifas        
Name: Lana Gifas
Title: Director

By:
/s/ David Urban        
Name: David Urban
Title: Associate Director






SIGNATURE PAGE TO OMNIBUS AMENDMENT NO. 5 TO
COMBINED CREDIT AGREEMENTS



--------------------------------------------------------------------------------






WELLS FARGO BANK, N.A., as a Lender under the U.S. Credit Agreement
By:
/s/ Greg Smothers        
Name: Greg Smothers
Title: Director






SIGNATURE PAGE TO OMNIBUS AMENDMENT NO. 5 TO
COMBINED CREDIT AGREEMENTS



--------------------------------------------------------------------------------




WELLS FARGO FINANCIAL CORPORATION CANADA, as a Lender under the Canadian Credit
Agreement
By:
/s/ Greg Smothers    
Name: Greg Smothers
Title: Director






SIGNATURE PAGE TO OMNIBUS AMENDMENT NO. 5 TO
COMBINED CREDIT AGREEMENTS



--------------------------------------------------------------------------------




EXHIBIT A
[Please see attached]




--------------------------------------------------------------------------------






EXHIBIT B
[Please see attached]






--------------------------------------------------------------------------------




EXHIBIT C
[Please see attached]


